    Case 2:20-cv-05710-PA-DFM Document 6 Filed 06/29/20 Page 1 of 3 Page ID #:50
                                                                                                            JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-5710 PA (DFMx)                                         Date    June 29, 2020
 Title             Deutsche Bank Nat’l Trust Co. v. Rose Sickle



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  T. Jackson                               Not Reported                         N/A
                 Deputy Clerk                             Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                  IN CHAMBERS - COURT ORDER

        The Court is in receipt of a Notice of Removal filed by Rose Sickle (“Defendant”).
Defendant is attempting to remove an action commenced by plaintiff Deutsche Bank National
Trust Company (“Plaintiff”) in Los Angeles Superior Court on June 10, 2019. Plaintiff’s
Complaint asserts a single cause of action for unlawful detainer. By citing to 28 U.S.C. §§ 157,
1334, and 1452, and alleging that this action is a “core proceeding,” Defendant appears to allege
that this Court has subject matter jurisdiction on the basis the Court’s bankruptcy jurisdiction.

       Federal courts are of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life Ins.
Co., 511 U.S. 375, 377, 114 S. Ct. 1673, 1675, 128 L. Ed. 2d 391 (1994). A “strong
presumption” against removal jurisdiction exists. Gaus v. Miles, Inc., 980 F.2d 564, 567 (9th
Cir. 1992). In seeking removal, the defendant bears the burden of proving that jurisdiction
exists. Scott v. Breeland, 792 F.2d 925, 927 (9th Cir. 1986).

        28 U.S.C. § 1452(a) allows a party to “remove any claim or cause of action in a civil
action to the district court for the district where such action is pending” if the district court has
jurisdiction of the claim or cause of action under 28 U.S.C. § 1334. Section 1334(b) invests
district courts with “original but not exclusive jurisdiction of all civil proceedings arising under
title 11 or arising in or related to cases under title 11.” Once a claim is removed pursuant to 28
U.S.C. § 1452(a), the court to which the claim has been removed “may remand such claim or
cause of action on any equitable ground.” 28 U.S.C. § 1452(b). An order remanding an action
pursuant to § 1452(b) “is not reviewable by appeal or otherwise by the court of appeals under
section 158(d), 1291, or 1292 [of Title 28] of by the Supreme Court.” Id. Section 1452(b)’s
“‘any equitable ground’ remand standard is an unusually broad grant of authority. It subsumes
and reaches beyond all of the reasons for remand under nonbankruptcy removal statutes. . . . At
bottom, the question is committed to the sound discretion of the . . . judge.” McCarthy v. Prince,
230 B.R. 414, 417 (B.A.P. 9th Cir. 1999).
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 3
    Case 2:20-cv-05710-PA-DFM Document 6 Filed 06/29/20 Page 2 of 3 Page ID #:51
                                                                                                      JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-5710 PA (DFMx)                                       Date   June 29, 2020
 Title          Deutsche Bank Nat’l Trust Co. v. Rose Sickle

       In assessing whether “equitable grounds” exist to remand actions removed under § 1452,
courts have looked to a number of factors:

                 These factors have included, among other things, judicial economy,
                 comity and respect for state law decision-making capabilities, the
                 impact that remand would have upon the orderly administration of
                 the debtor’s bankruptcy case, the effect of bifurcating claims and
                 parties to an action and the possibilities of inconsistent results, the
                 predominance of state law issues and nondebtor parties, and the
                 extent of any prejudice to nondebtor parties.

In re TIG Ins. Co., 264 B.R. 661, 665-66 (Bankr. S.D. Cal. 2001); see also McCarthy, 230 B.R.
at 418 (“State courts are, by definition, fully competent to resolve disputes governed by state
law.”).

       Here, there is nothing from the face of Plaintiff’s unlawful detainer Complaint to confer
bankruptcy removal jurisdiction under 28 U.S.C. § 1452(a), and thus removal on this ground was
improper. A review of the docket for the United States Bankruptcy Court for the Central District
of California indicates that Defendant has filed two bankruptcy petitions in Case Nos. 2:20-bk-
11901-WB and 2:20-bk-12843-WB. The first of those bankruptcy proceedings was dismissed
on March 10, 2020, and the bankruptcy case closed on March 12, 2020. The second of
Defendant’s bankruptcy proceeding was dismissed on April 2, 2020, and the bankruptcy case
closed on April 17, 2020. Both of Defendant’s bankruptcy proceedings were dismissed because
Defendant failed to file schedules, statements, and a plan. Defendant has no bankruptcy
proceeding pending in the Central District. This unlawful detainer proceeding therefore does not
appear to have any bearing on any pending bankruptcy case and is entirely a creature of state law
over which the state courts are competent to preside in the interests of judicial economy, comity,
and respect for state law decision-making.

       Moreover, this is the second time that Defendant has sought to remove the same unlawful
detainer action to this Court. The Court previously remanded Case No. CV 19-8963 PA
(MRWx), on October 23, 2019, for lack of subject matter jurisdiction.

        There is no pending bankruptcy proceeding involving Defendant. Defendant has not met
her burden to establish a sufficient basis for this Court’s subject matter jurisdiction.
Additionally, the Court concludes that equitable grounds support remand. See § 1452(b). For
all of the foregoing reasons, this action is hereby remanded to the Los Angeles Superior Court,

CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                 Page 2 of 3
    Case 2:20-cv-05710-PA-DFM Document 6 Filed 06/29/20 Page 3 of 3 Page ID #:52
                                                                                               JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-5710 PA (DFMx)                                Date   June 29, 2020
 Title          Deutsche Bank Nat’l Trust Co. v. Rose Sickle

Northt District, Case No. 19AVUD00757. See 28 U.S.C. §§ 1447(c) & 1452(b). Defendant’s
Application to Proceed in District Court without Prepaying Fees or Costs (Docket No. 3) is
denied as moot.

         IT IS SO ORDERED.




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                          Page 3 of 3
